Citation Nr: 1601564	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypoglycemia.

2.  Entitlement to service connection for narcolepsy. 

3.  Entitlement to service connection for biatrial enlargement with mild mitral valve problems.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from March 1993 to November 2004 and from November 2006 to July 2007.  The Veteran also has service with the reserves until 2008.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claims for service connection.  

In October 2015, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran has submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of additional pertinent evidence pursuant to 38 C.F.R. § 20.1304 (2015) in December 2015.   

The issues of service connection for narcolepsy and biatrial enlargement with mild mitral valve problems are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypoglycemia is a laboratory finding and is not a disability for VA compensation purposes.

2.  A chronic disability caused by hypoglycemia has not been diagnosed during the course of the Veteran's appeal.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for hypoglycemia are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided proper notice to the Veteran. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  Furthermore, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development, despite having previously appealed the case to the Court of Appeals for Veterans Claims.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  Private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

A VA medical opinion and examination were not provided for the issue of service connection for hypoglycemia.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own general assertion, that she occasionally has hypoglycemia.  As such, the Veteran's sole assertion that she wants service connection for hypoglycemia is insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the October 2015 videoconference hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

2.  Analysis: Service Connection for Hypoglycemia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran asserts that she has a current disability manifested by hypoglycemia.  She asserts that she was told on service separation in November 2004 that she had hypoglycemia.  See the Board Hearing Transcript dated in October 2015, page 2.  Service treatment records do not show any findings of hypoglycemia.  However, post service treatment records show lab findings of hypoglycemia in January and February 2005.  The Veteran was given guidelines for hypoglycemia and her diet.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that there is no current chronic disability manifested by hypoglycemia.  The Board finds that hypoglycemia is not itself a disability, but is a clinical finding.  However, the Board acknowledges that hypoglycemia may in some cases be a manifestation of disability where it causes impairment of function. 

The Veteran has not been clear as to what if any functional impairment she believes is attributable to the claimed hypoglycemia.  At the videoconference hearing before the Board in October 2015, the Veteran denied having a diagnosis of diabetes or other disability manifested by hypoglycemia.  She stated that she underwent numerous tests in service because she had gained so much weight but everything was negative.  See the Board Hearing Transcript, page 3.  She stated that in the recent years, her levels were good and she only had one episode of hypoglycemia in the past three years. She stated that as long as she is staying on her eating regimen and checking her blood, it is good.  See the Board Hearing Transcript, page 3.  

The weight of the evidence does not establish a current disability manifested by hypoglycemia.  The clinical records in this case do occasionally reference hypoglycemia.  However, nowhere in the claims file is there evidence of a diagnosis of a disability manifested by hypoglycemia or a description of any resulting functional impairment. 

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The weight of the competent and credible evidence establishes a lab finding of hypoglycemia in 2009, but no disability that is manifested by this finding.  Elevated blood sugar levels (hypoglycemia) represents a laboratory finding, and is therefore not considered to be an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule).  The requirement of a diagnosed disability was clearly explained to the Veteran at her hearing.  See the Board Hearing Transcript dated in October 2015, pages 7-9.  The Veteran has not submitted any medical evidence that she has a current disability manifested by hypoglycemia.  

The Veteran herself has asserted that service connection is warranted for hypoglycemia in and of itself.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the finding of hypoglycemia establishes a current disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The question of a medical diagnosis involves a complex medical issue and medical testing.  It is not shown that the Veteran has medical expertise to perform such testing and render a medical diagnosis.  The Veteran has not provided or identified any medical evidence to support her contentions that she has a current disability manifested by hypoglycemia.

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the competent evidence does not establish the presence of a current disability manifested by hypoglycemia.  Accordingly, the claim of service connection for hypoglycemia is denied.


ORDER

Service connection for hypoglycemia is denied.  


REMAND

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed narcolepsy.  There is medical evidence showing that the Veteran has findings consistent with narcolepsy.  The July 2009 medical record from Dr. Shah indicates that the polysomnogram findings were consistent with narcolepsy.  At the hearing before the Board in October 2015, the Veteran stated that she first began to have symptoms of narcolepsy after 9/11 in 2001 and the symptoms continued until her service separation in 2004.  See the Board Hearing Transcript, dated in October 2015, pages 6-20.  The Veteran was afforded a VA sleep disorder medical examination in April 2011.  The VA examiner addressed the diagnosis of sleep apnea but did not address whether there was a diagnosis of narcolepsy.  Thus, the Board finds that an additional examination is necessary.

The Board also finds that additional development is necessary for the claim of service connection for biatrial enlargement with mild mitral valve problems.  First, the RO must verify with the appropriate service department the period of service from November 1, 2006 to July 25, 2007.  It is not clear from the record whether this period of service is active duty or active duty for training.   

Second, the Board finds that an additional medical opinion is necessary.  The Veteran was afforded a VA examination in February 2011 to determine whether the claimed heart disability was related to active service.  The VA examination report indicates that the diagnosis was biatrial enlargement with mild mitral aortic and tricuspid regurgitation.  It is not clear from the examination report whether these findings are cardiovascular disease or disability.  Thus, the Board finds that the AOJ should ask the VA examiner who conducted the February 2011 VA examination or a suitable replacement to prepare an addendum and provide an opinion as to whether the findings of biatrial enlargement with mild mitral aortic and tricuspid regurgitation should be considered a current cardiovascular disability for VA purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Verify with the appropriate service department the period of service from November 1, 2006 to July 25, 2007 and indicate whether this period of service is active duty, active duty for training, or inactive duty for training.    

2.  Schedule the Veteran for a VA sleep disorder examination.  The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that narcolepsy either began during, or was otherwise caused by the Veteran's active military service.  Why or why not?  In so doing, the examiner should consider the Veteran's credible contentions that she voiced at her Board hearing in October 2015 (the transcript of which is contained in VBMS) regarding the symptoms she began experiencing during service which she believes represented the onset of narcolepsy.

3.  Ask the VA examiner who conducted the February 2011 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion on the following questions: 

a)  Should the findings of biatrial enlargement with mild mitral aortic and tricuspid regurgitation be considered a current cardiovascular disability?  Why or why not?  
b)  Is it as likely as not that the Veteran has a current cardiovascular disability that either began during her military service or was otherwise caused by her active military service?  Why or why not? 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, schedule the Veteran for such an examination.

4.  After completing all indicated development, readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the appellant and representative, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


